 

[ex10-1_01.jpg]

 

November 23, 2018

 

Activa Clinics

6610 Turner Valley Road, Suite 200

Mississauga, Ontario L5N 2Pl

 

Attention: Neil Dhalla

 

RE: Binding Letter of Intent for the Acquisition, by Novo Healthnet Limited, of
100% of the issued and outstanding equity stock of Activa Clinics in exchange
for Common Stock of Novo Integrated Sciences Inc.

 

This binding letter of intent (“LOI” or “Letter”) is to generally record terms
and conditions of the proposed agreement whereby Novo Integrated Sciences Inc.,
a Nevada corporation (“NVOS”) and Novo Healthnet Limited, a wholly owned
Canadian subsidiary of NVOS (“NHL”), will acquire all of the issued and
outstanding shares of Activa Clinics, a limited company incorporated under the
laws of Ontario (“AC”), in exchange for common shares of Novo Integrated
Sciences, Inc. (the “Transaction”). This Letter represents only our good-faith
intention to negotiate and enter into a definitive agreement in a form
acceptable to NVOS, NHL and AC.

 

This Letter is a binding agreement between us. Notwithstanding the foregoing,
the parties acknowledge and confirm it is their intention that this Letter will
serve only as a preliminary interim agreement in relation to the matters
described herein, which will apply until the Definitive Agreement (as defined
below) is concluded.

 

Statements below as to what we, or you, will do, or agree to do, or the like,
are so expressed for convenience only, and are understood in all instances
(except for the items identified below in Section 11) to be subject to our
mutual continued willingness to proceed with the Transaction.

 

The following paragraphs reflect our preliminary agreement with respect to the
Transaction (as defined below):

 

1. Structure: The parties intend to enter into a share exchange or other similar
business combination in which:

 

  (i) NVOS will issue, based on a valuation of AC purchase price of 35 million
CAD, the equivalent in NVOS common shares based on the 30-trading day average
share price for the period ending on the date of execution of this LOI to
include the application of a market acceptable discount to the determined
average, in exchange for all issued and outstanding shares held by the
shareholders of AC. The shares issued to AC will be subject to a two-year lock
up coinciding with the claw-back identified in Section 1(viii) of this
Agreement. In the event the claw-back is waived prior to the two-year claw-back
term, the lock-up will be removed and normal rule 144 restrictions will apply.  
      (ii) For the sake of clarity; the current shareholder structure is
referenced in our filings.

 

11120 NE 2nd Street, Suite 200 Bellevue, WA 98004 USA

Phone: (206) 617-9797

www.novointegrated.com

 

   

Page | 2

 

  (iii) Upon completion of the Transaction, NHL will hold all the issued and
outstanding shares of AC and AC shall be a wholly-owned subsidiary of NHL.      
  (iv) AC will have the right to appoint a board member to the NVOS Board of
Directors.         (v) NVOS-NHL will have the right to appoint a board member to
the AC Board of Directors.         (vi) Performance bonuses related to
proprietary SOP’s and other AC intellectual property will be identifiable in a
definitive agreement.         (vii) Each AC shareholders shall enter into an
employment agreement for a period of no less than two years from the close of
the transaction. The employment agreement will identify specific bonus
structures related to subsidiary revenue performance as well as total corporate
performance.         (viii) AC has the right to exercise a ‘ claw-back’ within a
two-year period commencing the date of the closing of this transaction. The
claw-back will result in the mutual return of AC and NVOS shares to the
respective parties should targets not be met by NVOS as identified in a definite
agreement.

 

2. Due Diligence: The parties will work promptly to carry out all required due
diligence in respect of the proposed Transaction including without limitation,
the completion of standard business, legal and other inquiries and a review of
applicable laws and regulations. The parties will afford each other, its
employees, auditors, legal counsel, and other authorized representatives all
reasonable opportunity and access during normal business hours to inspect and
investigate the business and financial affairs of the other party.     3.
Definitive Agreement. We mutually agree to proceed reasonably and in good faith
toward the negotiation and execution of definitive documentation which shall
contain the terms and conditions set out in the LOI and such other terms,
conditions, indemnities, representations, warranties, covenants as are customary
for transactions of this nature (the “Definitive Agreement”). The parties shall
cooperate in structuring the Transaction in the most effective manner having
regard to applicable tax, corporate, and securities laws. Upon the execution and
delivery of the Definitive Agreement, it will supersede this Letter.     4.
Regulatory Approvals and Contractual Consents: Each of the parties will use its
commercially reasonable best efforts to obtain:

 

  (i) the necessary board approvals and shareholder approvals for the
Transaction prior to the execution of the Definitive Agreement; and         (ii)
all necessary regulatory approvals (including approvals from any licensing
authorities) and third-party consents and the necessary shareholder approvals
prior to the closing of the Transaction and to cooperate in providing any
submissions necessary to affect the Transaction.

 

5. Other Conditions. The Definitive Agreement shall include, but will not be
limited to, the following:

 

  (i) the parties having completed a due diligence investigation the results of
which are satisfactory to the parties their sole discretion;

 



   

Page | 3

 

  (ii) at the time of the Transaction, AC will have no liabilities, contingent
or otherwise, unless such liabilities have been specifically agreed to by NHL in
writing;         (iii) AC will not be debarred or lose its status with any
third-party or government payor/services for the provision of medical services
because of the Transaction;         (iv) AC will have received all regulatory
approvals required to complete the Transaction;         (v) the parties agree to
cooperate to prepare for filing the necessary current reports with the
Securities and Exchange Commission with respect to the Transaction, including a
Form 8-K/A, within the regulatory required time limits following the closing of
the Transaction;         (vi) the representations and warranties of contained
herein shall be true and correct in all material respects as of the closing of
the Transaction; and         (vii) no material adverse change shall have
occurred in the business, assets, liabilities, results, financial condition,
affairs or prospects of AC from the date hereof to the closing of the
Transaction.

 

6. Adjustment of Officers and Directors: At the closing of the Transaction, both
parties will appoint directors to each other’s boards as described above.     7.
Confidentiality: Each party agrees that, subject to compliance with applicable
laws, it will keep confidential, and not release to any other person, this
proposal, the contents of this Binding Letter of Intent and any of the
proprietary business, technical or other information obtained by it during its
due diligence inquiries and any related negotiations. Each party’s obligations
in this respect shall survive the closing of the Transaction or any termination
of the proposed Transaction between the parties or the termination of this LOI.
    8. Disclosure: No public announcement concerning the Transaction
contemplated herein or the status of the discussions between the parties hereto
shall be made by either party unless and until the same has been approved by
both parties hereto, unless such disclosure is required by any government laws,
rules or regulations, by any government regulatory authorities or any stock
exchange having jurisdiction over either party provided prior written notice is
provided to the other party respecting such disclosure or public announcement
and such party has been provided reasonable opportunity to review and comment on
the proposed disclosure.     9. Costs: The parties will each be solely
responsible for and bear their own respective expenses, including, without
limitation, expenses of legal counsel, accountants, and other advisors, incurred
at any time in connection with pursuing or consummating the Transaction. Each
party’s obligations in this respect shall survive the closing of the Transaction
or any termination of the proposed Transaction between the parties. It is
expressly understood that both parties’ counsel will be together, responsible
for preparing the documents required to complete the Transaction including the
filing statement required to be filed with the Securities and Exchange
Commission in connection with the Transaction.

 



   

Page | 4

 

10. Exclusivity: The parties hereby agree that until the Termination Date (as
defined below) and the date the parities enter into the Definitive Agreement,
that neither party, their respective directors, officers, agents and
representatives will not, directly or indirectly:

 

  (i) solicit, initiate or encourage the initiation of any expression of
interest, inquiries or proposals regarding, constituting or that may reasonably
be expected to lead to any merger, amalgamation, take-over bid, tender offer,
arrangement, recapitalization, liquidations dissolution, share exchange, sale of
material assets involving the parties or a proposal or offer to do so (the
“Acquisition Proposal”) (including without limitation, any grant of an option or
other right to take any such action);         (ii) participate in any
discussions or negotiations regarding an Acquisition Proposal;         (iii)
accept or enter into, or propose publicly to accept or enter into, any
agreement, letter of intent, memorandum of understanding or any arrangement in
respect of an Acquisition Proposal; and         (iv) otherwise cooperate in any
way, assist or participate in, facilitate or encourage any effort or attempt by
any person to do any of the foregoing.

 

11. Binding Effect: The consummation of the Transaction is subject to the entry
of the Definitive Agreement. The Definitive Agreement is subject to the board
approval of each of the parties.     12. Termination: If the Definitive
Agreement is not negotiated and executed by both parties on or before December
31st, 2018 or such other date as agreed to by the parties, (the “Termination
Date”) the terms of this LOI will be of no further force or effect except for
Section 7 (Confidentiality), Section 9 (Costs) and Section 13 (Governing Laws).
Section 7 (Confidentiality) and Section 13 (Governing Laws) will remain in
effect for a period of one (1) year following the date this LOI is terminated.  
  13. Governing Laws: This Letter of Intent will be governed by and be construed
in accordance with the laws of the Province of Ontario and the federal laws of
Canada applicable therein. The parties agree that any dispute arising out of or
relating to this LOI shall be subject to the exclusive jurisdiction of the
courts in and for the Province of Ontario and each party agrees to submit to the
personal and exclusive jurisdiction and venue of such courts. Governing law and
jurisdiction regarding the Definitive Agreement shall be negotiated between and
agreed to by the parties and set out in the Definitive Agreement.

 

If the terms outlined above are acceptable to you please sign and date this
Letter in the space provided below and return a signed copy to the undersigned.

 

  Very truly yours,       By: /s/ Robert Mattacchione     Robert Mattacchione  
  CEO, Novo Integrated Sciences, Inc.     Chairman, Novo Healthnet Limited      
  ACKNOWLEDGED AND AGREED to on 11/23/18         By: /s/ Dr. Neil Dhalla     Dr.
Neil Dhalla     CEO, Activa Clinics

 

   

 

 